Exhibit 10.3

 

LOGO [g95915image002.gif]

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AWARD

 

CERTIFICATE OF GRANT

 

This certifies that the Participant:

 

[NAME]

[ADDRESS]

[ADDRESS]

 

Is entitled to exercise the non-qualified stock option described in this
Certificate of Grant to buy shares of

ARAMARK Common Stock in accordance with the Vesting Schedule indicated below:

 

Vesting Schedule

 



 

Vesting Date

--------------------------------------------------------------------------------

  

Exercisable Shares

--------------------------------------------------------------------------------

     [1st Anniversary of Grant Date]    [1/4 of Shares plus rounding for odd
shares] [2nd Anniversary of Grant Date]    [1/4 of Shares]    + Any vested
unexercised shares [3rd Anniversary of Grant Date]    [1/4 of Shares]    + Any
vested unexercised shares [4th Anniversary of Grant Date]    [1/4 of Shares]   
+ Any vested unexercised shares

 

Class of Common Stock:                        Number of Shares:
                     Option Price Per Share: U.S.$                       
Participant Account #                      Date of Grant:                       
Expiration Date of Grant:                     

 

This Option Award is subject to the terms of the ARAMARK 2001 Equity Incentive
Plan (copy of Plan is available upon request) and the related Rules and
Procedures (attached hereto as Exhibit A).

            with reload option     

            without reload option



--------------------------------------------------------------------------------

Exhibit A

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

RULES AND PROCEDURES

 

Employees

 

These Rules and Procedures form a part of the Non-Qualified Stock Option Award
to which this Exhibit A is attached.

 

1. Grant of the Option. The Company hereby grants to the Participant the right
and Option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of the number and class of Shares set
forth on the attached Non-Qualified Stock Option Award Certificate of Grant (the
“Certificate of Grant”). This grant is made pursuant to the terms of the ARAMARK
2001 Equity Incentive Plan (the “Plan”), which Plan, as amended from time to
time, is incorporated herein by reference and made a part of the Certificate of
Grant and these Rules and Procedures (together, the “Award”). The purchase price
of the Shares subject to the Option (the “Option Price”) is set forth on the
attached Certificate of Grant. The Option is intended to be a nonqualified stock
option, and is not intended to be treated as an option that complies with
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

2. Vesting.

 

(a) Subject to the Participant’s continued employment with the Company and its
Affiliates, the Option shall vest and become exercisable in accordance with the
schedule set forth on the attached Certificate of Grant.

 

(b) If the Participant’s employment with the Company and its Affiliates
terminates for any reason, the Option, to the extent not then vested,
automatically shall terminate and be canceled by the Company without
consideration, and thereafter be of no further force or effect, and the
Participant shall have no claim for loss thereof; provided, however, that if the
Participant’s employment is terminated due to death or Disability, the Option
will vest with respect to 100% of the Shares subject to the Option on the date
of such termination. The vested portion of the Option shall remain exercisable
for the period set forth in Section 3(a) of this Award.

 

3. Exercise of Option.

 

(a) Period of Exercise. Subject to the provisions of the Plan and this Award,
the Participant may exercise all or any part of the vested portion of the Option
at any time prior to the tenth anniversary of the Date of Grant (the “Expiration
Date”). Notwithstanding the foregoing, if the Participant’s employment
terminates prior to the Expiration Date, the Option shall remain exercisable,
but only for the period set forth below, and thereafter automatically shall
terminate and be canceled by the Company without consideration, and be of no
further force or effect, and the Participant shall have no claim for loss
thereof:



--------------------------------------------------------------------------------

(i) Death or Disability. If the Participant’s employment with the Company and
its Affiliates terminates as a result of death or Disability, the Participant
may exercise all or any part of the vested portion of the Option for a period
ending on the earlier of (A) one year following such termination or (B) the
Expiration Date;

 

(ii) Retirement. If the Participant’s employment with the Company and its
Affiliates terminates as a result of Retirement, the Participant may exercise
all or any part of the vested portion of the Option for a period ending on the
earlier of (A) one year following such termination or (B) the Expiration Date;

 

(iii) Termination without Cause or by Participant for Any Reason. If the
Participant’s employment with the Company and its Affiliates is terminated by
the Company or an Affiliate without Cause (other than Retirement, death or
Disability) or by the Participant for any reason, the Participant may exercise
all or any part of the vested portion of the Option for a period ending on the
earlier of (A) 90 days following such termination or (B) the Expiration Date;
and

 

(iv) Termination for Cause. If the Participant’s employment with the Company and
its Affiliates is terminated by the Company or an Affiliate for Cause, the
vested portion of the Option shall terminate in full and cease to be
exercisable.

 

(b) For purposes of this Award:

 

(i) “Cause” shall mean “cause” as defined in any employment, severance or
post-employment non-competition agreement then in effect between the Participant
and the Company or any Affiliate or if not defined therein, or if there shall be
no such agreement, (i) the Participant’s embezzlement, misappropriation of
corporate funds, or other material acts of dishonesty, (ii) the Participant’s
commission or conviction of any felony (or any similar crime for purposes of
laws outside the United States), or of any misdemeanor (or any similar crime for
purposes of laws outside the United States) involving moral turpitude, or entry
of a plea of guilty or nolo contendere to any felony or misdemeanor,
(iii) engagement in any activity that the Participant knows or should know could
harm the business or reputation of the Company or an Affiliate, (iv) the
Participant’s material failure to adhere to the Company’s or an Affiliate’s
business conduct policy or other corporate codes, policies or procedures as in
effect from time to time, (v) the Participant’s violation of any statutory,
contractual, or common law duty or obligation to the Company or an Affiliate,
including, without limitation, the duty of loyalty, (vi) the Participant’s
material breach of any confidentiality or non-competition covenant entered into
between the Participant and the Company or an Affiliate, or (vii) the
Participant’s willful failure to perform the Participant’s assigned duties to
the Company or an Affiliate. The determination of the existence of Cause shall
be made by the Committee in good faith, which determination shall be conclusive
for purposes of this Award.

 

(ii) “Disability” shall mean “disability” as defined (i) in any employment,
severance or post-employment non-competition agreement then in effect between
the Participant and the Company or any Affiliate or (ii) if not defined therein,
or if there shall be no such agreement, as defined in the Company’s long-term
disability plan as in effect from time to time, or (iii) if there shall be no
plan, the inability of the Participant to perform in all material respects the
Participant’s duties and responsibilities to the

 

2



--------------------------------------------------------------------------------

Company or any Affiliate for a period of six (6) consecutive months or for an
aggregate of nine (9) months in any twenty-four (24) consecutive month period by
reason of a physical or mental incapacity. The determination of the existence of
Disability shall be made by the Committee in good faith, which determination
shall be conclusive for purposes of this Award.

 

(iii) “Retirement” shall mean termination of employment with the Company or an
Affiliate after the Participant has attained age 60; provided that, where such
termination of employment is due to a voluntary resignation by the Participant,
such termination occurs upon at least 90 days prior written notice to the
Committee or the Human Resources Services Department of such termination.

 

(iv) For avoidance of doubt, a termination of employment with the Company or an
Affiliate shall occur on, and be effective on, the date the Participant actually
ceases to be an employee of the Company or an Affiliate for any reason
whatsoever (including termination of employment without Cause) without regard to
notice of termination, severance or termination pay, damages, or any claim
thereto (whether express, implied, contractual, statutory, or at common law).

 

(c) Method of Exercise.

 

(i) Subject to Section 3(a) of this Award, the vested portion of the Option may
be exercised by delivering to the Company at its principal office or its
designee written notice of intent to so exercise; provided that the Option may
be exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price. The payment of the Option
Price may be made (A) in cash or its equivalent (e.g., by check), (B) in Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased, provided that such Shares have been held by the Participant for
no less than six months (or such other period as established from time to time
by the Committee or generally accepted accounting principles), or (C) partly in
cash and partly in Shares, provided that such Shares have been held by the
Participant for no less than six months (or such other period as established
from time to time by the Committee or generally accepted accounting principles)
or (D) to the extent permitted by applicable law and the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and deliver promptly to the Company an amount out of
the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased. To the extent permitted by the Committee, the Option may be
exercised by the Participant in joint-tenancy with the Participant’s spouse.

 

(ii) Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall issue or transfer the relevant number
of Shares to the Participant. If the Company issues certificates in the
Participant’s name for such Shares, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
the Participant, any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves.

 

(iii) In the event of the Participant’s death, the vested portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Award shall pass
by will or by the laws of descent and distribution as the case may be, to the
extent set forth in Section 3(a)

 

3



--------------------------------------------------------------------------------

of this Award. Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.

 

4. Adjustments Upon Certain Events.

 

(a) In the event of any change in the outstanding Shares by reason of any Share
dividend or split, reorganization, recapitalization, merger, consolidation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an “Adjustment Event”), the Committee may, in its sole
discretion, adjust any Shares subject to this Award to reflect such Adjustment
Event in a manner consistent with the requirements of Section 409A of the Code
in order to avoid taxation thereunder.

 

(b) Upon a Participant’s termination of employment with the Company for any
reason the portion of the Award that is outstanding on the date of termination
whether or not vested at that time, automatically shall be adjusted and
converted to an Award with respect to class B common stock of the Company, as
the case may be; provided that such adjustment and conversion shall not affect
the vested (or unvested) status of the Award. For avoidance of doubt, in all
cases, the class A and class B common stock referred to in this Section 4(b)
shall be subject to the adjustment provisions set forth in Sections 9(a) and
9(b) of the Plan.

 

5. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any Affiliate. Further,
the Company or an Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Award or any damages in connection therewith, except as
otherwise expressly provided herein.

 

6. Restrictions. The Shares purchased by exercise of the Option shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable Federal or state laws or relevant
securities laws of the jurisdiction of the domicile of the Participant, and the
Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions.

 

7. Transferability. Except as otherwise permitted by the Committee, the Option
is exercisable only by the Participant during the Participant’s lifetime and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.

 

8. Withholding.

 

(a) The Participant may be required to pay to the Company or any Affiliate and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Option or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes in respect of the Option, its exercise, or any
payment or transfer under the Option or under the Plan and to take such action
as may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes.

 

4



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 8(a) of this Award if the
Participant is an Affiliate of the Company or on the Insider List pursuant to
the Company’s Securities Trading Policy (including if the Participant is
temporarily put on the Insider List because he or she becomes aware of material
non-public information regarding the Company), to the extent permitted by law,
the Participant may satisfy, in whole or in part, the foregoing withholding
liability by delivery of Shares owned by the Participant (which are not subject
to any pledge or other security interest and which have been owned by the
Participant for no less than six months (or such other period as established
from time to time by the Committee or generally accepted accounting
principles)); and to the extent permitted by law, the Participant may satisfy,
in whole or in part, the foregoing withholding liability by having the Company
withhold from the number of Shares otherwise issuable pursuant to the exercise
of the Option a number of Shares with a Fair Market Value not in excess of the
statutory minimum withholding liability.

 

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company at:

 

ARAMARK Corporation

ARAMARK Tower

1101 Market Street

Philadelphia, PA 19107

Attn: Director of Shareholder Services

 

(or, if different, the then current principal business address of the duly
appointed Director of Shareholder Services of the Company) and to the
Participant at the address appearing in the personnel records of the Company for
the Participant. Any such notice shall be deemed effective upon receipt thereof
by the addressee.

 

10. Affirmation of Non-Competition Agreement. Each Optionee, by accepting an
Option or by exercising an Option under the Plan, shall be deemed to have
re-affirmed (and consented to be bound by), and this Award shall serve as
consideration for, all terms and conditions of any agreement in effect between
the Optionee and the Company or an Affiliate in respect of non-competition,
confidentiality and/or trade secrets.

 

11. Choice of Law. The interpretation, performance and enforcement of this Award
shall be governed by the laws of the State of Delaware without regard to
principles of conflicts of law.

 

12. Option Subject to Plan. The Option is subject to the Plan. A copy of the
Plan was provided to the Participant with the Award. The Participant may request
a copy from the Company at the address provided in Section 9 above. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, including any amendments thereto, the applicable terms
and provisions of the Plan will govern and prevail. Each Optionee, by accepting
an Option under the Plan, shall be deemed to have consented to be bound, on the
Optionee’s own behalf and on behalf of the Optionee’s heirs, assigns and legal
representatives, by all terms and conditions of the Plan, the Certificate of
Grant and the Rules and Procedures.

 

13. Severability. In the event one or more of the provisions of this Award shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Award shall not
be affected thereby.

 

5